DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A (i.e. embodiment related to Fig.1) to encompass claims 1-19 and 24-25 in the reply filed on 05/11/2022 is acknowledged.
Consequently to Applicant election without traverse of Group I, Species A (i.e. embodiment related to Fig.1), claims 17-19 and 24-25 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B and E respectively (i.e. species B of embodiment relate to Figs.2-3 which includes Schottky diode (e.g. see Par.[0027]-[0029]) and species E of embodiment relate to Fig.6 which includes “motherboard” (e.g. see Par.[0049])), there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For instance, claim 9 recites the limitation "the gate electrode" in line 4. However, prior to the limitations of "the gate electrode" there is no antecedent limitation of "a gate electrode" in the claim. Rather, the antecedent limitation appears to be "a first gate electrode". Therefore, there is insufficient antecedent basis for this limitation (i.e. "the gate electrode") in the claim. Claims 10-19 are rejected as being dependent to the rejected claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Then et al. (US 2019/0074368 A1 (or PCT/US2016024399) hereinafter referred to as “Then”).
With respect to claim 1, Then discloses, in Figs.1-2, 3A-3L, 4-6 and 7A-7C, a transistor, comprising: a semiconductor substrate (101) (see Par.[0016] wherein semiconductor substrate 101 is disclosed); a barrier layer (112) over the semiconductor substrate (101) (see Par.[0023] wherein layer 112 can act as barrier to enhance the electron mobility in the GaN channel); a polarization layer (110a-c) over the barrier layer (112) (see Par.[0020]-[0021] wherein polarization layer 110 is disclosed); an insulating layer (140) over the polarization layer (110) (see Par.[0024] wherein ILD 140 over polarization layer 110 is disclosed); a gate electrode (122, 132) through the insulating layer (140) and the polarization layer (110) (see Par.[0018]-[0019] wherein gate metals 122, 132 are disclosed); a spacer (126, 136) along sidewalls of the gate electrode (122, 132) (see Par.[0018]-[0019] wherein spacers 126, 136 are disclosed); and a gate dielectric (124) between the gate electrode (122, 132) and the barrier layer (112) (see Par.[0018] wherein gate dielectric 124 between gates and layer 112 is disclosed).
With respect to claim 2, Then discloses, in Figs.1-2, 3A-3L, 4-6 and 7A-7C, the transistors, wherein the gate dielectric layer (124, 134) extends between the first spacer (126, 136) and the sidewall of the gate electrode (122, 132) (see Par.[0018] wherein gate dielectric 124 between gates and layer 112 is disclosed).
With respect to claim 6, Then discloses, in Figs.1-2, 3A-3L, 4-6 and 7A-7C, the transistor, wherein the transistor is an enhancement mode (E-mode) transistor.
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iucolano et al. (US 2017/0141218 A1 hereinafter referred to as “Iucolano”).
With respect to claim 1, Iucolano discloses, in Figs.2 and 4A-4F, a transistor, comprising: a semiconductor substrate (2); a barrier layer (4) over the semiconductor substrate (2); a polarization layer (6) over the barrier layer (4) (see Par.[0026] wherein channel layer 4 and barrier layer 6 over semiconductor substrate 2 is disclosed); an insulating layer (7) over the polarization layer (6) (see Par.[0028] wherein insulation layer 7 over barrier 6 is disclosed); a gate electrode (18b) through the insulating layer (7) and the polarization layer (6) (see Par.[0037] wherein gate 18b is disclosed); a spacer (21) along sidewalls of the gate electrode (18b) (see Par.[0037]-[0038] wherein AlN (i.e. AlxGa1-xN when x=1)); and a gate dielectric (18a) between the gate electrode (18b) and the barrier layer (4) (see Par.[0037] wherein gate dielectric layer 18a ids diclosed).
With respect to claim 2, Iucolano discloses, in Figs.2 and 4A-4F, the transistors, wherein the gate dielectric layer (18a) extends between the first spacer (21) and the sidewall of the gate electrode (18b).
With respect to claim 3, Iucolano discloses, in Figs.2 and 4A-4F, the transistor, wherein the spacer (21) extends between the gate dielectric layer (18a) and the barrier layer (4).
With respect to claim 4, Iucolano discloses, in Figs.2 and 4A-4F, the transistor, wherein the spacer (21) comprises an N-type material (see Par.[0037]-[0038] wherein AlN (i.e. AlxGa1-xN when x=1) and interface layer 21 may be alternatively of an intrinsic type or else doped (with N or P doping)).
With respect to claim 5, Iucolano discloses, in Figs.2 and 4A-4F, the transistor, wherein the transistor is a depletion mode (D-mode) transistor (see Par.[0084] wherein transistors have depletion of the two-dimensional electron gas (2DEG) with one transistor having beter depletion).
With respect to claim 7, Iucolano discloses, in Figs.2 and 4A-4F, the transistor, wherein the spacer and the gate dielectric are different materials.
Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puglisi et al. (US 2012/0261720 A1 hereinafter referred to as “Puglisi”).
With respect to claim 1, Puglisi discloses, in Figs.2A-2I, a transistor, comprising: a semiconductor substrate (21); a barrier layer (22) over the semiconductor substrate (21); a polarization layer (23) over the barrier layer (22) (see Par.[0111]-[0117] wherein GaN layer 22 and AlGaN layer 23 over substrate 21 are disclosed); an insulating layer (25A, 25B) over the polarization layer (23) (see Par.[0132]-[0133] wherein first and second insulating portions 25A, 25B are disclosed); a gate electrode (24G) through the insulating layer (25A, 25B) and the polarization layer (23) (see Par.[0130]-[0132] wherein gate metal structure 24G is disclosed); a spacer (26A, 26B) along sidewalls of the gate electrode (24G) (see ); and a gate dielectric (28) between the gate electrode (24G) and the barrier layer (22) (see Par.[0129]-[0131] wherein dielectric layer 28 is disclosed).
With respect to claim 2, Puglisi discloses, in Figs.2A-2I, the transistors, wherein the gate dielectric layer (28) extends between the first spacer (26A, 26B) and the sidewall of the gate electrode (28).
With respect to claim 3, Puglisi discloses, in Figs.2A-2I, the transistor, wherein the spacer (26A, 26B) extends between the gate dielectric layer (28) and the barrier layer (22).
With respect to claim 6, Puglisi discloses, in Figs.2A-2I, the transistor, wherein the transistor is an enhancement mode (E-mode) transistor (see Par.[0017]-[0020] and [0131] wherein the gate metal structure 24G on the dielectric layer 28 suppresses unwanted gate current and simultaneously enhances the parasitic influence on the frequency performance of the HEMT transistor as a whole).
With respect to claim 8, Puglisi discloses, in Figs.2A-2I, the transistor, wherein the spacer and the gate dielectric are the same materials (see Par.[0129]-[0131] wherein dielectric layer 28; see Par.[0122] wherein spacers, 26A and 26B, are made of silicon nitride or other dielectric materials).
Claims 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fareed et al. (US 2018/0277535 A1 hereinafter referred to as “Fareed”).
With respect to claim 9, Fareed discloses, in Figs.1 and 2A-2I, a semiconductor device, comprising: a depletion mode (D-mode transistor), wherein the D-mode transistor (104) comprises: a first gate electrode (130) over a semiconductor substrate (106) (see Par.[0015] wherein the semiconductor device 100 includes an enhancement mode GaN FET 102 and a depletion mode GaN FET 104; see Par.[0022] wherein enhancement mode gate 128 and depletion mode gate 130 are disclosed); a first spacer (126) along sidewalls of the gate electrode (130) and between the gate electrode (130) and the semiconductor substrate (106) (see Par.[0021]-[0022] wherein dielectric layer 126 is disclosed); and a first gate dielectric (124) between the gate electrode (130) and the spacer (126) (see Par.[0020]-[0021] wherein gate dielectric material 124 between gate 130 and dielectric 126 is disclosed); and an enhancement mode (E-mode) transistor, wherein the E-mode transistor (102) comprises: a second gate electrode (128) over the semiconductor substrate (106); a second spacer (126) along sidewalls of the second gate electrode (128); and a second gate dielectric (132) between the second gate electrode (128) and the second spacer (126) (see Par.[0022]-[0023] wherein gate dielectric layer 122 layer 126 between enhancement mode gate 128 and dielectric layer 126).
With respect to claim 10, Fareed discloses, in Figs.1 and 2A-2I, the semiconductor device, wherein the first gate electrode of the E-mode transistor comprises the same material as the second gate electrode of D-mode transistor (see Fig.2H, Par.[0035]-[0036] wherein same gate material 160 is used for E-mode and D-mode gates).
With respect to claim 11, Fareed discloses, in Figs.1 and 2A-2I, the semiconductor device, wherein the first spacer (126) of the E-mode transistor comprises the same material as the second spacer of the D-mode transistor (see Par.[0021]-[0022] wherein dielectric layer 126 is disclosed).
With respect to claim 13, Fareed discloses, in Figs.1 and 2A-2I, the semiconductor device, further comprising: a barrier layer (114) over the semiconductor substrate (106) (see Par.[0023]-[0025] wherein barrier layer 114 is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fareed in view of Iucolano.
With respect to claim 12, Fareed discloses all the limitations of claim 11. However, Fareed does not explicitly disclose all the limitations of claim 13.
Iucolano discloses, in Figs.2 and 4A-4F, the semiconductor device, wherein the spacers comprise an N- type material (see Par.[0037]-[0038] wherein AlN (i.e. AlxGa1-xN when x=1) and interface layer 21 may be alternatively of an intrinsic type or else doped (with N or P doping)).
Fareed and Iucolano are analogous art because they are all directed to a FET device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Fareed to include Iucolano because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the spacer material in Fareed by N-type doped material as taught by Iucolano in order to utlize doping of an N type to make it possible to improve the value of ON-state resistance (R.sub.ON decreases) at the expense of the threshold voltage (V.sub.TH).
With respect to claim 14, Fareed discloses all the limitations of claim 13. However, Fareed does not explicitly disclose all the limitations of claim 14.
Iucolano discloses, in Figs.2 and 4A-4F, the semiconductor device, further comprising: a polarization layer (6) over the barrier layer (4); and an insulating layer (7) over the polarization layer (6), wherein gate electrodes (18b) pass through the insulating layer (7) and the polarization layer (6) (see Par.[0026] wherein insulating layer 7 over top barrier layer 7 and lower barrier or channel layer 4 are disclosed; see Par.[0037] wherein gate metallization 18B is disclosed).
Fareed and Iucolano are analogous art because they are all directed to a FET device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Fareed to include Iucolano because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify at least gate structure of depletion device in Fareed by including stack of gate and gate dielectric over stack of spacer and insulating layer as taught by Iucolano in order to utlize the gate structure formation method with the aim of reducing the roughness of the exposed surface in the trench and eliminating the surface damage deriving from an aggressive plasma etch during formation of the trench itself thereby to enable an improvement of the levels of performance of the field-effect mobility.
With respect to claim 15, Iucolano discloses, in Figs.2 and 4A-4F, the semiconductor device, wherein the first spacer (11) extends over a top surface of the insulating layer (7).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iucolana, and further in view of Puglisi.
With respect to claim 16, the combination of Fareed and Iucolano discloses all the limitation of claim 14. Moreover, the combination of Freed and Iucolano discloses, see Iucolano discloses in Figs.2 and 4A-4F, the semiconductor device, wherein the first gate dielectric (18a) over a top surface of the insulating layer (7) (see Fig.2 of Iucolano which discloses a type of depletion zone FET device with gate 18b over insulating layer 7). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify at least gate structure of depletion device in Fareed by including stack of gate and gate dielectric over stack of spacer and insulating layer as taught by Iucolano in order to utlize the gate structure formation method with the aim of reducing the roughness of the exposed surface in the trench and eliminating the surface damage deriving from an aggressive plasma etch during formation of the trench itself thereby to enable an improvement of the levels of performance of the field-effect mobility.
The combination of Fareed and Iucolano does not explicitly disclose the enhanced mode transistor region includes the second gate dielectric extend over a top surface of the insulating layer.
Puglisi discloses, in Figs.2A-2I, an enhanced mode (E-mode) transistor comprising: second gate dielectric (28) extend over a top surface of the insulating layer (25) (see Par.[0129]-[0131] wherein dielectric layer 28 over nitride layer 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the two D-mode and E-mode devices in Fareed by including D-mode device of Iucolano and E-mode device of Puglisi in order to utilize the depletion-mode (D-mode) HEMT transistors, in which there is high power threshold voltage that can operate at high power, at high speed and in a high temperature environment along enhancement-mode (E-mode) HEMT transistors, which have a simple circuit design thanks to the elimination of the negative voltage supply and a low standby power dissipation during switching thereby providing an excellent performance overall device.
Citation of Pertinent Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior art of record, either alone or in combination, teach all the claimed limitations of claims 1 and 9.
Examiner Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818